 TRYCO STEEL CORP.Reinforcing IronWorkers,LocalUnionNo. 426,International Association of Bridge,Structural andOrnamental-Iron Workers,AFL-CIO (Tryco SteelCorporation)andCharlesP. - Schmelter.Case7-CB-2172July 15, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSOn January 4, 1971, Trial Examiner -Samuel Rossissued his Decision in theabove-entitled' proceeding,finding that the Respondent had engaged in and wasengaging- in certain unfair labor practices, andrecommending -that it cease and desist therefrom andtake certain affirmative action, as set forth in-, theattached Trial Examiner's Decision. Thereafter,' theGeneral Counsel filed exceptions to the Trial Examin-er'sDecision and a supporting brief, and the Respon-dent filed cross-exceptions and a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as -amended, theNational Labor Relations Board has delegated itspowers in connection-with°this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made - at , the hearing and finds that noprejudicial error was committed. The rulings- arehereby affirmed. The Board has"considered the TrialExaminer's Decision,- the exceptions and briefs, -andthe entire record in the case; and hereby adopts thefindings," 'conclusions, and recommendations of theTrial-Examiner, as modified below.We agree with the Trial Examiner that the=Respon-dent, by attempting to cause, and by causing, TrycoSteelCorporation to refuse to- employ Charles P.Schmelter because he was not a member of theRespondent and did not have a work permit issued byit,thereby violated Section 8(a)(2) of the Act.However, we find, contrary to the Trial Examiner,that the letters of June 9, 1970, by Respondent'scounsel to Schmelter and Tryco, which the TrialExaminer himself characterized as "equivocal," didnot terminate the Respondent's backpay obligation toSchmelter.Where a union undertakes to remedy its priorunlawful conduct, the Board has recognized theinequity in continuing to charge it with backpay1These findings are based, in part,uponcredibilitydeterminations ofthe Trial Examiner to which the Respondent has constructively excepted.After careful review of "the record, we ' conclude that these credibilityfindingsare not-contrary to the clear preponderance of all the relevantevidence.Accordingly,we find no basis for distrubing these findings.StandardDry Wall Products Inc.,91 NLRB544, enfd.188 F.2d 362 (C.A.3).'',97liability simply because the employer, ,whose actionsthe union cannot control, declines to hire the victim ofthe past, union-caused discrimination,-2 Nonetheless,the Board has in this type of case required clear,unequivocal action by the union; so as not to permit itto escape liability by virtue of a token 'act notcalculated or likely to achieve a correction-of thewrong committed a-Respondent in this 'case has previously beenrecalcitrant in living up to its statutory obligationswith respect to work permits. Thus,` as chronicled bythe Trial Examiner, Respondent in 1965was' ad-judged guilty of criminal contempt of a court.decreein continuing to require work permits of nonmembers.Again, in 1970 Respondent was •otmd $' to ' haverequired work permits of nonmember's in violation ofSection 8(b)(1)(A).4 In that case, ashere, Respondentattempted to limit its back pay liability by a communi-catiorf-to the employer'' that it would not object to theemployment of the discriminatee-.However, theBoard found that Respondent's"action was'suf•icient-ly unclear as to render the communication ineffectivefor tolling purposes.--We believe the same situation obtains in°theepresentcase. Respondent's discriminatory policy`was' carriedout byBusinessManager'Wheeler - and StewardGrant. The June 9 letters were not from Wheeler orGrant but from counsel who not only disclaimed thatRespondent had done anything wrong, by virtue of afalse representation that Tryco had had no openingsfor the discriinatee, but also failed-to indicate in anymanner thatBusinessAgent Wheeler, Ste"ward Grant,and others responsible for -carrying 'out' the Union'spolicies had been -instructed-to cease their'-discrimina-tion. The letter sent by counsel to Tryco was such that,in,view of Respondent's previous, repeated -conduct ofthis -unlawful- 'character,We Would anticipate thatTryco's representatives would view it-With, consider-able ' skepticism, Indeed, our reading of, the lettersfrom Respondent's counsel-leaves-us with the convic-tion that Respondent was not in fact-seeking-to cureits previous misdeeds but rather to limit its liabilitywith as guarded- a statement to Tryco and, Schmidt asit could, it thought, getaway With. Weneed not decidewhether a letter of -this character would-satisfy inother ' situations forwith this :Respondent a moreaffirmative communication was necessary to erase theeffect of its unlawful conduct. In view-of the -findingsof the Trial Examiner, with which-we "agree, -that theUnion's failure to informits "stewards and member-2Pinkerton's National DetectiveAgency, Inc.,90 NLRB 205, 213.3 See, e.g.,Local 595,International Associationof Bridge,Structural andOrnamental`IronWorkers(Clinton Construction` Co.),^109 NLRB 13, 1&-79;Bricklayers,Masons and Plasterers' International Union,BricklayersLocalNo. 2 (GlenshawGlassCo., Inc.),176,NLRB No. 54.4ReinforcingIronWorkers,Local`Union'No. 426' (Great' LakesContractingof Detroit, Inc.),180 NLRB No. 124.`--192 NLRB No. I 98DECISIONSOF NATIONALLABOR RELATIONS BOARDship that work-,permits were not required was asubstantial -factor in- the Union's continued mainte-nance and-enforcement of its,,illegalwork permitpolicy, we, do not believe that the Union can be said tohave, unequivocally expressed its willingness,to ceaseits unlawful conduct,until it has informed its stewardsand membership,as well as Tryco, that work permitsare not required as a condition of employment.We shall therefore direct that the Respondent makeSchmelter-whole for anyJoss of,pay suffered as aresult._of theAiscriminationvagainst him from May-26,1970, to5 -days after unequivocal notification inwritingby ,theRespondent's business manager .to itsstewards and membership, _as well as to Tryco andSchmelter,-that it has nopolicy'-of requiring, workpermitsfor Trycoand Schmelter and that it has noobjection,to, Schmelter'shire byTryco.Further, invied, of the ,1,rialExaminer's own`finding as -to -theUnion's, failure_'properly,to instruct its members andstewards,coiicermng such permits,we shall require theRespondent= io,,-notifya;its job,stewardsthatworkpermits-"asa condition of employment are notrequired of nonmembers.We shall also amend thenotice.,attached as Appendix,to the Trial Examiner'sDecision by,;inserting therein a_ statement that theespondent will _ not require such permits as acondition of employment.ORDER ,Pursuant to Section 10(c) of the National LaborRelations Act, as , .mended, , the National LaborRelations Board adopts asits Order the recommend-ed Order- of the Trial Examiner, as herein modified,and, hereby orders that the Respondent, ReinforcingIronWorkers, ,Local Union , No. 426, InternationalAssociation of Bridge, ,Structural and, OrnamentalIron,Workers, AFL-CIO, its - officers,; agents, andrepresentatives, shall take, the, action set-forth in theTrial Examiner's recommended Order as so modified:- I.- , Delete- -paragraph 2(b) of the recommendedOrder and-.substitute the following:(b) ,Make Charles P. Schmelter: whole, for anyloss of pay-he-may have suffered as a result of thediscr-inunation ^caused,against' him in,the mannerset forth, in, the-section of the Trial Examiner'sDecision, entitled "TheRemedy," as modified bythe <Board's Decision.,,2.Insert the, following _as: subparagraphs 2(c) and(d) , : of , then ^ ;recommendedOrder and reletter theremaining subparagraphs accordingly:C)Notify` its job stewards that it does notrequire job applicants who are nonmembers of the-Respondent to obtain work permits as a prerequi-site to obtaining employment.(d) Notify Tryco Steel Corporation, in writing,that -it does not -require a work permit as acondition - of employment ° F and that it-has' noobjection to Tr-yco's' employment of Charles P.Schmelter and furnish a copy of said notice toSchmelter.3.Substitute the attached notice for the TrialExaminer's notice.APPENDIXNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL,LABOR RELATIONS BOARDAn Agency of, the United States GovernmentWE WILL NOT cause or,attemptto cause TrycoSteel,Corporation,or, anyother-employer, todischarge,or to refuse -to, employ,Charles P.Schmelter,or any other person who is not a,,,member of our,Union,because of the lack-of,awork permit-issued by us.,WE WILL NOT in any like_or related mannerrestrain or coerce employees in the exercise of theirrights guaranteed in Section 7 of the Act.WE WILL notify Tryco Steel Corporation, inwriting,that we do not require a work permit as acondition of employment and that we have --noobjection to the reinstatement of Charles P.Schlnelter;and we shallfurnish,the said employeewith a copy of such,notification.WE WILL make-whole,Charles P. Schmelter forany Joss of pay, he may have sufferedby reason ofthe discrimination against him.WE WILL NoT require any job applicants who- arenot members of our Union to, secure work or jobpermits in,-order to obtain,employment, and'WEWILL specifically notify our job stewards,that suchpermits are not required as; a.,condition, ofemployment.REINFORCING IRONWORKERS, LOCAL UNIONNo. 426, INTERNATIONALASSOCIATIONOF, BRIDGE,-STRUCTURAL ANDORNAMENTAL IRONWORKERS, AFL-CIO(Labor Organization)DatedBy(Representative)(Title)We will notify immediately the above-named individ-ual, if presently serving in the Armed Forces" of theUnited States, of the rightto fullreinstatement, uponapplication after discharge from the Armed Forces, in TRYCO STEELCORP.99accordance with the Selective Service Act and theUniversal Military Training and Service Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any' questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 500,Book Building, 1249 Washington Boule-vard, Detroit,Michigan 48226, Telephone 313-226-3200.TRIAL EXAMINER'SDECISION'STATEMENT OF THE CASESAMUEL Ross, Trial Examiner: Upon a charge filed onMay 27, 1970, by Charles P. Schmelter, an individual, theGeneralCounseloftheNationalLaborRelationsBoardissuedacomplaintonAugust21,1970,which- alleges thatReinforcing Iron Workers, LocalUnion No. 426, InternationalAssociation of Bridge,Structural and Ornamental Iron Workers, AFL-CIO (herecalled the Union or Respondent) had engaged in and isengagingin unfair labor practices within the meaning ofSection-8(b)(1)(A) and (2) and Section 2(6) and (7) of theAct.More specifically, the complaint alleges that on oraboutCorporation (herein called Tryco} to refuse to employSchmelter because he was not a member of, and did nothave a work permit issued by, the Union. The Respondentfiledan answerto the complaint which denies thesubstantive allegations of the complaint and the commis-sionof unfair labor practices.Pursuant to due notice, a hearing on the complaint wasconducted before me at Detroit, Michigan, on October 29and 30, 1970: Upon 'the entire record, and my observationof^ the -,witness'esand their demeanor, and after dueconsideration of the brief filed by the Respondent, I makethe following:FINDINGS OF FACT1.COMMERCETryco, a Michigan corporation whose principal officeand place of business is located in Detroit, Michigan, isengaged in the business of selling, fabrication, erecting, andinstalling, steel fabrications, including reinforcing steel, inthe State of Michigan. During the fiscal year ending onMardi 31, 1970, a representative period, Tryco receivedgross revenues in excess of $500,000 in-the operation of saidbusiness, of which, revenues in excess of $50,000 werereceived for services rendered to corporations and otherestablishments which are engaged in interstate commerce.On the foregoing admitted facts, the. Respondent Unionadmits and I find that Tryco is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.1Cases7-CB--1157,1161, 1166,1199, and 1202.2Reinforcing IronWorkers, Local UnionNo. 426,etc. (Great LakesContractingof Detroit,Inc.),180 NLRBNo. 124.That decision is presentlyII.THE LABOR ORGANIZATION INVOLVEDAt all times material herein, the Respondent Union hasbeen and is a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.Background FactsThe Respondent Union is a labor organization whichrepresents reinforcing iron workers in the Detroit, Michi-gan, area. For many years, the Respondent has been a partyto collective bargainingagreementswith various associa-tions of employers of reinforcing ironworkers, including,The Associated General Contractors of America, DetroitChapter, - Inc.,-MichiganChapter, Inc., and ReSteelContractors Association. Tryco, the employer involved inthis case,is a memberof ReSteel Contractors Association,and at alltimes material herein, it has -been a party to theAssociation's collective-bargaining agreementwith theRespondent Union.The Union has been involvedasRespondentin a numberof prior unfair labor practice proceedings in which it- hasbeen charged with violations of- section 8(b)(IXA) and `(2)of the Act. Based on one such group of charges,' a Boardcomplaint issued against the Union-which alleged that itviolated the Act,interalia,by maintaining in effect andenforcing a practice of requiring, as a condition ofemployment with contracting`employers, that nonmembersof the' Union obtain work permits `for which they must pay$4 per week, and by causing 'contracting employers torefuse employment to nonmembers of the Union to 'whomitrefused to issue such work permits.That complaintculminated in a formal settlement pursuant to which aBoard order was` entered on August 20, 1964, and a ,consentdecree of the Court of Appeals for the Sixth Circuit issuedonOctober 27, 1964; The' Court's decree enjoinedRespondent Union from,inter alias(1)maintaining anyagreement or practice pursuant to which nonmembers arerequired to obtain work permits as a 'condition ofemployment; (2) causing, or attempting to cause anyemployer to discriminate against -employees in violation ofSection 8(a)(3) and (4) of the' Act; and (3) causing orattempting to cause interruptions of employment becausean employee does not have a work,permit. Thereafter, onSeptember 8, 4965, on theadmissionof Respondent Unionthat it had violated the terms 'of the Court's decree;interalia,by causing and . attempting to cause employers todischarge . employees- because they did not l have' a workpermit issued by the Union, the- Court adjudged-'theRespondent Union to be in civil contempt of its decree, andon a plea of guilty, the Court on November 9, 1966,adjudged the Respondent- to be -in criminal contempt forviolationof its decree.Still later,on January 21, 1970, theBoard again found that the Respondent Union violatedSection 8.(bXl)(A) and (2) of the Act,, and issued it furtherorder that it cease and desist from causing employers - torequire employees to obtain work permits from it as acondition of employmen0pending enforcement on thesingle issue of'the duration of the Union'sbackpay liabilityto the discriminatees. 100DECISIONSOF NATIONALLABOR RELATIONS BOARDB.The Current Incidents on whichViolation of theAct is Based3The charging party, Charles P. Schmelter, is a reinforcingironworker. He was a member of Respondent Union from1965 for about 3 years until he left the Detroit area andwent to California for about a year. On January 31, 1968,during his absencefromDetroit, r Schmelter'sunionmembership was suspended for nonpayment of dues. Uponhis,,return to Detroit in October 1968, Schmelter, went to theUnion hall toseekemployment, and he was referred by theUnion to work f or, Wayne ReSteel Company, a job at-whichhe worked, for about a month pursuant to work permitsissued by the Respondent U4^n.4 Thereafter, Schmelterobtained and worked on other ironworker jobs pursuant towork permitsissued tohim by the Union on request .5 Thecost of these, work, permits to Schmelter- was$3.50 perweek.6On, the morningofMay 25, 1970.7 Schmelter and hisbrother-in-law Dennis Mallon,a member of. RespondentUnion, visited the union hall-in search of work— but foundnothing available for them- On the suggestion of, anotherunionmember, Mallon and Schmelter drove` to the office ofTryco, a company for which Mallon, but not Schmelter,had worked previously, to seek employment. Upon arrivalthere,Mallon applied1t6Otis Frost, Tryco's president, forwork for himself and Schmelter.According to Mallon _and -Schmelter whom I credit,Mallon told Frost that he, and his brother-in-law,CharlesSchmelterneeded a job:' Frost inquired about Schmelter'sexperienceas an ironworker, I and he also "  asked whetherSchmelterhad a s [union ]book."Mallon replied thatSclmelter was a "damn good worker,".and that,althoughSchmelterwas an ex-book member," he could getaworkpermit from the Union. Frost then said that he had no workavailable "right then," but that he might have something"tomorrow," in which event `he would -call and notifyMallon `that,evening.Mallon and` Schmelter thanked Frostand left.That evening," Fr'ost' telephoned Mallon and notified himthat he, and 'Schmelter were to report for work the followingmornmg atTryco'sprimary, tank" job at West Jeffersonand ' Brennan in Detroit8 Frost also told Mallon _to -,tellSchmelter to "go-down to the union hall and get a [work]"sUnless, otherwise'indicated, the findingsin this section of my decisionare-baied;lon the testimony-of, thechargingparty, CharlesP. Schmelter,and his-brother-in-law,Dennis Mallon,whom I regard as reliable witnessesand credit'in theserespects. To theextentthat the testimony of Otis Frost,.,Tryti's"president,and Richard Wheeler, theUnion's business manager,does not conformwith thatof Schmelter and=Mallon heremafter'credited, Iregard_-it'asunworthy ,of credence cork bdheffor reasons which will"beexplicated. infra, .s+See G.C. Eich.8E, 8B,8C, and 3.5 See for example,'G.C.'Exh. 8A` and 8D The record does not disclosewhether Schmelteiobtained these jobs by"himsel• or through referrals, bythe Union.,I,I,6On,,a date not,disclosed,-by the record,Schmelterwas told,. byRespondent,Union'sBusiness'Manager Richardwheeler that he couldrejoin theUnionat a'cost of $600,'but he declined the offer becauseof" lackof funds.TAll dates hereafter refer to, 1970 unlessaotherwise noted.8 This was a job which'Tryco wasengaged infor the city, of Detroit inconnection with its water purificationproject.Don Frost is a nephewof, Tryco's president Otis Frost.permit the next morning." " After,receivingFrost's call,Mallon went, over to Schmelter's nearby house and notifiedhim to be ready to, go to workthe next morning.Accordingly, Schmelter got his work boots and workclothes out of his basement in preparation for work the nextday.The followingmorning, 'May 26, Mallon and Schmelterdrove together to the jobsite andarrived there at about7:45,a.m. At the parking lot, they met Don Frost, Tryco'sforeman,9Joe Grant, the Union's job steward, GilbertCalderon, a member of the Union's executiveboard, andsome of the other ironworkers who, worked at that job. Ontheir arrival,Union Steward Grant asked Mallon for hisunion book, and Mallon gave it to him. Grant then "wrotedown something." Then Grant asked Schmelter whether hehad a work permit, and Schmelter replied, "No, I will haveto go to the [union]hall and get it." Mallon then inquiredwhether Grant would go for the permit, or whether hewanted "Chicko to go." 10'Grantin,turn asked ForemanDon! Frost which of these-two courseshe preferred to, befollowed; and Frost, said that Schmelter."had better go."Thereupon, Schmelter borrowed, Mallon's car and drove tothe union, hall, and Mallon remained- at the- job, site andwent to work.'Schmelter arrived at the union hall at about 8:30 a.m. onMay 26, and asked ShirleyPistolesi,, theUnion's bookkeep-er and, secretary, for a, "permit to go to, work for TrycoReSteel." She replied that "he would have' to 'see ,Mr.Wheeler" who was not then present at the-hall. Schmelterthen asked Union 'President Joe "Lowery"for-the workpermit, and he also said that Schmelter "would have to seeMr. Wheeler.'711^ ;',Accordingly, ' Schmelter went downstairs, and waitedthere-forWheeler 'to arrive. From time to.time Schmeltertelephoned the Union's office-but was told each-time thatWheeler had not yet come. Finally, at about-r2:30 p.m.,Schmelter succeeded in contactingWheeler on thetelephone,, and according to Schnielter'scredited testimony,the following ,conversationensued. Schmelter said, "Dick, Ihave got a job, can I have a permit?" Wheeler-replied; "No,Chicko, I am not giving you a permit." Wheeler than-asked,"why?" Wheeler responded, "I have got book, men out ofwork and Iam not issuing no (sic) permits." 12After being turned down by Wheeler, Schmelter returnedio "Chicko"is Schmelter's nickname. ,iiThe quotes above are from the credited testimony of Respondent'sbookkeeperShirleyPistolesi'who corroborated Schmelter's testimony inthese respects.11,Wheeleradmitted that'he,had- a conversation with,Schmelter, thatSchmeltertold him he had a job 'and asked hum fora work'permit, and thathe had refused.Schmelter's request.However,Wheelerdemed that he toldSchnle ter that the reason for the refusal was that he had members out ofwork. According to Wheeler,his response to Schmelter was, "You-don'thave tohave 'a permit." But when Wheeler was asked why, regardless ofSchmelter's 'need fora permit,he refused to give him one, he admitted, "Ihad, a lot of men out of work."Wheeler thenattemptedto blunt thatadmissionby testifying that he refusedto give Schmelter a permit,intera/4becausehe did notbelieve Sehmelter's statement that he had°a job. Iregard that testimony as patentlyincredible,for Schmelterobviously wouldnot,have soughtto buya-work permit from 'the Union at'a cost of ,$3.50unless hehad a job for which he neededone, and Wheelerobviously couldnot have believedotherwise."Moreover,it is significant in this regard thatWheeler made no effortto verify whetherSchmelterhad a job before he TRYCO STEELCORP.101to Tryco's primary tank job site sometime between 3 and 4p.m. just as all of the iron workers were coming up "out,ofthe tanks." In the presence of Foreman Don Frost andUnion Steward Toe `Grant, Schmelter then reported toMallon that Wheeler had refused to give him a work permitbecause,asWheeler said, he had too many men out ofwork. Foreman Frost nand Union Steward Grant both thentold Schmelter that there, was'nothing they could do aboutit.Moreover, neither Frost nor-Grant told Schmelter thathe could work at the-job without a work permit. Mallonthen said that he was going to call Wheeler and find outwhy Schmelter was refused a permit when he had a job. Hepromptly did so from the batch plant at the job site.According to Mallon's credited testimony, he askedWheeler, why "Chick, couldn't get a permit?" Wheelerreplied that he had too- many men out of work. Mallonpersisted and said, "Look, the guy has got a job and.needsthe work." Wheeler answered, "I am not issuing no (sic)permits."Mallon-then said, "How come you give (sic)Bommaritoa permit a, couple of days ago?" Wheelerresponded, "I am not "discussing that with you." Mallonthen accused Wheeler of violating Schmelter's "constitu-tional rights" and said that he,would report the matter tothe National Labor Relations Board. Wheeler answered,"Letme worry about that," and that concluded theconversation:The following day, May 27, Schmelter visited the Board'sRegionalOffice and filed the charges upon which thecomplaint in this case issued later. Since then, Schmelterhas- not made any attempt at securing reemployment byTryco.On June 9,' Respondent'scounselwrote, the followingletters to Schmelter and to Tryco:13June 9, 1970Dear Mr. Schmelter:We represent Reinforcing Iron Workers Local 426. Youhave filed a charge against -the Local Union alleging adiscriminatory refusal-to issue you a work permit.Please be advised that a, work permit is not required, ofemployees working in the reinforcing iron industrywithin' the geographic jurisdiction of Local 426; that theLocal Union was advised by the employer with whomallegedly a--position was offered that it in fact had nowork for you on or about May-26,1970. Finally; pleasebe advised that Local 426 has no objection to youremployment by Tico `Steel Corporation, nor will itinterfere in-any way with the employment relationshipshould it be established.-Very truly yours,SHARPLES,KLEIN,-MEIZLISH& SUGERMANBy:David Y. KleinJune 9,1970denied his request for a permit. All of the foregoing,as well as demeanor,persuade me that Wheeler was an evasive witness whose testimony isgenerally unworthy of credence,'and I credit it only when it accords withother credited testimony,and/or when it constitutes an admission contraryto the Respondent's interest.-13Resp.Exh. 1 and 2.Tryco Steel Corporation-24935 W. Warren --Dearborn Heights, MichiganGentlemen:We represent Reinforcing Iron Workers Localocal 426. Anunfair labor practice charge —has been filed against,Reinforcing Iron Workers Local 426 by- one Charles _Schmelter, who contends the Local Union discrimi-natorily refused to .grant- him a work permit. He,alleges he was offered employment by your, concern.We have been advised subsequently that you did notoffer employment to Mr.Schmelter,nor infact did youhave any openings, on the date ,in question which ,wasalleged to have been May-26,1970.in any event,,please be advised that Local 426 has noobjection to your employment to Charles Schmelter.Very truly yours,SRARPLES,KLEIN,MEIZLISH& SUGERMANT''By:" David-- Y. 'KleinSince receiving the letters, Schmelter has not -applied toTryco for employment, and- -Tryco has not offeredemployment to Schmelter although it admittedly has hirednew reinforcing iron workerssince-then.C.Contentions and Concluding Findings -The complaint in this case alleges., that on May 26, theRespondent Union, through its-agents, ,`,`made the posses-sion of a work permit,a condition of employment for non-member Charles, P. Schmelter"; that, , it, caused Tryco torefuse to employ Schmelter at its-primary, tank job, "becausehe was not a member of -Respondent-and did, not have apermit from _ Respondent"; and that it,, thereby violatedSection 8(b)(2) and (1)(A) of the Act.14The , Respondent first contends that it could not havecaused, or attempted to cause, i ryco to,, discriminateagainst Schmelter by its refusal to give him a work permitbecause Tryco neither hired, nor agreed to hire,, Schmelter.The Respondent relies-for support of this contention on thetestimony of Otis Frost, Tryco's president. According toFrost,Mallon and Schmelter concededly visited his, officeand applied for work on or-about May 25. Frost testified,however, that he, agreed to hire only Mallon, whom heknew, for the primary tank job, and not, Schmelter.Moreover, according to Frost, he agreed to hire Mallonwhile the latter wasat,Tryco's office that day, and not bytelephone that -night, as Mallon testified. Jndeed,,accordingto Frost, he neither called Mallon -that- night, nor, did heever agree to hire Schmelter. - .11-It is, of course, obvious that the Respondent, by refusingto issue a work permit to Schmelter, could not have causedTryco'to discriminate against Schmelter in regard to hireor :tenure of employment" if in fact Tyco had not first14Under-Section 8(b)(2),a labor organization is, proscribed fromcausing or' attemptingto causean employerto discriminate against anemployee in respect to , hire ortenure,-,of employmentto encourage ordiscourageunionmembership.Section, 8(bXl)(A) of the Act, prohibitsunionsfromrestrainingor coercingemployees in-the exerciseof rightsguaranteedby Section :7 of the-Act. , - 102DECISIONSOF NATIONALLABOR RELATIONS BOARDagreed to hire Schmelter. I nevertheless reject ' theRespondent's contention because I regard Frost's,testimo-ny on which it is based as unworthy of credence or belief.My reasons for this conclusion are as follows:'The' record discloses without contradiction that Schmel-ter went to the job site onMay26 ready to go to work, thathem then was instructed to go down to the union hall to get awork permit, and' 'that he did so, and ° told the `Union'sagents'-that,he `ne'eded the permit for a job with Tryco. If, asFrost testified,- Schmelterwas never hired or told to go towork at the primary tank job, that fact undoubtedly wouldhave been known by Tryco's foreman Don Frost, andSchmelter `would not then have been sent to the union hallto get a work permit. Moreover, Frost's testimony, if true,suggests- `thatMallon - and Schmelter not only concoctedtheir testimony out of whole cloth, but also knowingly wentthroughuselessmotions on May 26 for no purpose otherthan to establish a basis for charges against the Union. I donot believe that. to -be thecase,and I was favorablyimpressed by their demeanor and the credibility of theirtestimony. Frost,,on the other hand, testified in a number ofrespects contrary to the affidavit he signed for an agent ofthe Board, his testimony, in some,,, instanceswas self-contradictory, and in others implausible. He often wasevasive sand.-displayed a, lack of candor. for all theforegoing 'reasons, including _ 'the implausiblity of histestimony, I regard Frost as generally unworthy ofcredence, and I specifically do not credit his testimony thathe did not on May 25 offer employment to Schmelter asMallon `testified Y5 For all these reasons, I reject theRespondent's' contention,- based on-Frost's testimony,'thatitcould not 'have caused Tryco to discriminate againstSchmelter because the latter had not been hired by Tryco.The Respondent further"contends that the possession of awork perm-tiit was not made a condition of employment by it.In support of this' contention; the, Respondent argues that"the very idea" that Schmelter needed a union permit towork for Tryco "originated" with' Mallon and Schmelter,and not with Respondent, and thatBusinessManagerWheeler told both Schmelter and Mallon- that, the formerdid not, need a permit ` togo°to work for Tryco.-I regard thiscontention' as equally without merit for the followingreasons:It` is, `true that the - record-'clearly discloses that bothMallon and Schnielterbelieved that as :a nonmember of theUnion, 'Schmelter' needed a work permit from it to work forTryco.'- However, everyone else involved in Schmelter'sunsuccessful attempt Ito go to work for'Tryco shared in thebelief of Mallon and Schmelter that a nonmember needed awork per"mitfrom^ the Union 'to work for Tryco. Thus,- asfound above, when 'Mallon applied to Try- co for work onMay 25 forhimselfand Schniel'ter,-'Otis Frost, Tryco's15TheRespondent's brief suggeststhat Frost's testimonyin this regardismore reliable than Mallon's because afew days later,the Respondentreducedthe `numberof employees,at, its'primary tank job. I am notpersuadedby thisargument'since.italso would be' a reason for not -hiringMallon who admittedly was hired on May 25 and later retained on the jobafter others'were -transferredto other Trycojobs and/or laid off. ,TheRespondent's brief also suggests thatMallon should not be creditedbecause he testified'that'Frost,who had notmet Schmelterbefore May 25,referred;to him,by his nickname,Chicko when he telephonedMallon, thatevening.I amynotimpressed by.this argument either,.for Mallon likelycould have mentioned Schmelter's nickname to Frost when they-were in hispresident, asked Mallon,inter alma,whether Schmelter was,aunion member, and was told byMallon,that he was-not, butthat, he could get a union work- permit. In addition, whenFrost .called Mallon,.that evening and; told Mallon that,heand Schmelter should report to work the next morning, atthe primary tank job site, he also told, Mallon to tellSchmelter to go to the union hall,and get a work permit.Frost clearly, had, no reason either to inquire aboutSchmelter'sunionmembership status, or to instructSchmelter to get a work permit from the Union,unless he,likeMallon . and Schmelter, : regarded such a permit anecessary condition, of employment.16 Accordingly,, I findhe shared their belief in this respect.It is also quite-obvious that bothTryco's Foreman, DonFrost and Union Steward Joe Grant also believed that, aunion work permit was needed by nonmembers to work forTryco. Thus, as found above, when Mallon and Schmelterreported to the job-site ready to go to work-on-themorningofMay 26, insofar as Schmelter- was concerned, the firstthing that happened was-,that, he was,,asked by.-UnionSteward Grant, an admitted agent of the Union, whether hehad' a work permit. And, ,,when Schmelter said he did nothave one, and that- he would have to go to the union hall toget one, Grant did not tell him that -a work permit was notneeded, but instead, he asked Foreman Don Frost whetherhe (Grant) or Schmelter should go to the union hall for thepermit.' Moreover, when Frost answered Grant's=inquiry, healso did not say that Schmelter could work at,the job sitewithout a permit, but instead, he said that he preferredSchmelter to go to the Union to get one. It is quite apparentfrom the foregoing, and I find, that both Union StewardGrant and Foreman Don Frost, were-of the belief thatSchmelter, a nonmember of the Union, needed a workpermit to work for Tryco.My conclusion in this regardisconsistent,with andsupported by' what transpired at the, job site whenSchmelter returnedfromthe union hall and ;reported thatUnionBusinessManager,-Wheeler had refused to give hima permit. _At that time, as found above, neither Frost norGrant told Schmelterhe could go to work without a -permit,but instead they said only that they could do nothing about1t.17,,.1-11.The reason for the widespread belief, that work permitswere required by nonmembers to work for employmentunder contract with the Union is quite-apparent—from therecord., As previouslynoted,'the- Respondent Union hadmaintained and enforced just such a requirement in thepast, and it had resulted not only in numerous chargesagainstitof unfair labor practices within the meaning ofSection S(bxiXA) and (2) of the Act, and Board orders tocease and desist therefrom, but also in an enforcementorder of the Court of Appeals for the Sixth Circuit, andoffice earlier thatday. I notein this regard that Wheeler, -theUnion'sbusiness manager, also referred to Schmelteras Chickoduring the hearing.16Trycos contractwith the Union contains no provision requiring it toapply first to the Union for referrals before hiring employees. The contractalso does not require employees to join the Union until after,7days ofemployment.w ^ It is true, that Business Manager Wheeler testified that he told bothSclunelter and Mallon' that Schmelter did not need a union permit to work,but Schmelter and Mallonboth crediblydeniedthat,tbeywere so told byWheeler, and I do not believe his testimony to the,contrary (see fn. 12.supra ). TRYCOSTEEL CORP.103adjudications by that court of the Respondent Union anditsagentsin both civil `and criminal contempt for notcomplying with the court's order.The Respondent's brief urges that the Respondent has, ineffect, reformedsinceWheeler became business manager oftheUnion in 1966, because since then, "only onecomplaint" and Board order, has issued against it forviolating theAct 18 However, that decision, and theprevalenceof the , belief disclosed in this case thatnonmembers need a union permit to work for a contractingemployer, persuademe not- that the Respondent hasreformed, but that through. failure to, properly instruct itsmembers and stewards, the Respondent through Wheelerhas continued to maintain and enforce the same-illegalpolicy, which was enjoined by the court of appeals. I canperceive no other plausible explanation for the unanimityof belief by Mallon, Schmelter, Otis Frost, Don Frost, andUnion Steward Grant, that Schmelter needed a workpermit from the Union in order to work for Tryco. I note inthis regard that according to Wheeler's own testimony, theRespondent's union stewards, all appointed by Wheeler,ar-e°required,inter alia,to check new employees when theyreport at job sites for their union books or work permits,and to report immediately to Wheeler if an employee is nota member and has no work permit. ;I note further that whenWheeler was asked why he did not tell the Union stewardsthat permits were not required of nonmembers, he -firstanswered, "Why should I?," a response which I regard as ineffectan admission that he did not so instruct thestewards.19 Finally, I note that both the union steward'sreport for Tryco's primary tank job and Tryco's payrollrecords for that job disclose that no person was employedon that project who was not either a union member or had awork permit issued by the Union.All of the foregoing persuade me that the Respondent, atleast -at Tryco's primary tank job, has maintained andenforced `an illegal policy of requiring nonmembers of theUnion to secure a work permit as a condition ofemployment. I therefore conclude that by the conduct ofUnion Steward Grant in asking for and requiring a workpermit from Schmelter as a condition of employment byTryco, and the conduct of Wheeler inrefusingto issue apermit to Schmelter, the Respondent Union has attemptedtocause and caused Tryco to discriminate againstSchmelter within the meaning of Section 8(aX3) of the Act,and that it thereby has engaged in unfair labor practiceswithin the meaning of Section 8(b)(2) and (1)(A) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations ofTryco described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes18 See In.2, supra.19Later,Wheeler testified that he"probably"did so instruct thestewards,but in the light of thewidespreadcontrary beliefdisclosed herein,and his earlier answer,Ido not credithis later testimony that he"probably" did.20 This latter dateis 5 days afterRespondent's counsel sent equivocalburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I will recommend that it cease anddesisttherefrom and take certain affirmative actiondesigned to effectuate the policies,of the Act.Having found that Respondent caused' Tryco to refuseemployment to Schmelter because he was not a member' ofRespondent and had no work permit issued by it, I shallalso recommend that it be ordered to notify Tryco, inwriting and signed by itsBusinessManager Wheeler, withcopies to Schmelter, that it has no objection'to the hiring byTryco of Schmelter, or any other employee, without regardtomembership in Respondent or possession o( a workpermit issued by it. I shall further recommend that theRespondent be ordered to make Schmelter whole for anyloss of 'pay he may have suffered, as a result of the.discriminationwhichwas -caused against him by thepayment to him of the amount'he would-have earned aswages from May 26, 1970,` until June 14, 1970,20 less his netearnings during said period, with interest, at the rate of -6"percent per _ annum in accordance with the formulasestablished by the Board.21In view of the Respondent's repeatedsimilarviolations ofSection 8(b)(1)(A) and (2), of the' Act, I shall alsorecommend that the Respondent be ordered to refrain fromengaging in like or related conduct against the employees ofany employer.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW-1.Tryco Steel Corporation is an employer ` engaged incommerce and in operations affecting commerce within themeaning of Section2(6) and (7) of the Act.2.Respondent, Reinforcing Iron Workers, Local UnionNo. 426, International Association of Bridge, Structuraland Ornamental Iron Workers, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.3.By attempting to cause, and causing, Tryco SteelCorporation to refuse to employ Charles P. Schmelter,because he was not a member of Respondent and did nothave a work permit issued by it, Respondent has engagedin,and is engaging in, unfair labor practices within themeaning of Section 8 (bX2) of the Act.4.By the foregoing conduct, the Respondent also hasrestrained and coerced employees in the exercise of rightsguaranteed by Section 7 of the Act, and has engaged in andis engaging in unfair labor practices within the meaning ofSection 8(b)(IXA) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.letterstoSchmelter and Tryco, whichdenied the charges againstRespondent, but stated that the Union had no objection "in any event" toSchmelter's employment by Tryco.21F.W.Woohvorth Company,90 NLRB289,IsisPlumbing & HeatingCo.,138 NLRB 716. 104DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 22ORDERRespondent,Reinforcing IronWorkers, Local UnionNo. 426, International' Association of 'Bridge,Structuraland"Ornamental"Iron'Workers,AFL-CIO,itsofficers,agents, and representatives, shall:1.Cease and-desist from,(a) Causingor attempting-to cause Tryco Steel Corpora-tion,or any otheremployer,to discharge,or to, refuse toemploy Charles P. SchmeIter,or any other person who isnot a member of`Respondent,because of the lack of a workpermit issuedby theRespondent.(b) In any,like or related manner restraining or coercingemployees iii the exercise of their'rightsto,self-or'ganiza-tion, 'to_ form labororganizations,to join or assist any otherlabor,organization;'to bargaincollectivelythrough`repre-sentatives of their own choosing, .and to engage in otherconcerted'aativities for-the purpose of collective bargainingor, othermutualaid ^ or protection,or' to'refrain fromengaging in` such activities,except to`the extent that suchrightsmay—be affected by an agreement' requiringmembership in a labor organization as a condition ofemployment,as authorized by Section 8(a)(3) of the Act.2.'Take thefollowing affirmative",action to'effectuatethe policies of the Act,(a),Notify Tryco Steel Corporation,in writing and signed22 In the event,no exceptions are filed as provided by Section 102.46 oftheRules and Regulations of the National Labor Relations Board, thefindings,conclusions,recommendations,and recommended order hereinshall,as provided in Section 102.48 of the Rules and Regulations,automatically become the findings, .conclusions,decision and order of theBoard,and all'objections thereto shall be deemed waived for all purposes.-zs Inthe event that the Board's Order is enforced by" Judgment-of aUnited States Court of Appeals, the words in the notice reading "-POSTEDBY ORDER^OF THE NATIONAL LABOR RELATIONS BOARD"by its businessmanager,,that it has no objection to theemployment of Charles P. Schmelter.(b)Make Charles P. Schmelter whole,for any loss of payhe may have suffered,as a resultof the discriminationcaused against him in the manner set forth in the section ofthis Decision entitled "The Remedy."(c) In, the event that Charles P. -Schmelter is presentlyserving in the Armed Forces of the United States, notifyhim, in writing, that it has no objection to his employmentin compliance -with the, Selective, Service Act and theUniversalMilitary Training and Service Act as amended,after discharge from the Armed Forces.(d) Post at its offices and at all other 'places where itcustomarilyposts notices to its members, copies of thenoticemarked ' "Appendix."23 Copies, of said notice, onforms provided by the; Regional,Director for Region 7, afterbeing duly signed,by Respondent's-business manager, shallbe posted by- it for a period of 60',consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any, othermaterial.(e)Deliver to the Regional Director for Region 7 signedcopies of the said notice in sufficient number-to be postedby Tryco Steel Corporation and other employers, if willing,in places where notices, to, employees are customarilyposted.(f)Notify the Regional Director for Region 7, in writing,within 20 days from the date of the receipt of this `Decision,what steps have been taken to comply herewith.24shall be changed to read "POSTED PURSUANT TO,A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANORDER OF THE NATIONAL LABOR RELATIONS BOARD."24 In the event that this recommended Order is' adopted by the Boardafter exceptions have been filed,this provision shall be modified to read:"Notify saidRegional Director for Region 7, in writing within 20 daysfrom the-date of thisOrder, what steps, the Respondent has taken tocomply herewith.